



COURT OF APPEAL FOR ONTARIO

CITATION: Metropolitan Toronto Condominium
    Corporation No. 1328 v. 2145401 Ontario Inc., 2019 ONCA 944

DATE: 20191129

DOCKET: C66753

Watt, Hourigan and Trotter JJ.A.

BETWEEN

Metropolitan
    Toronto Condominium Corporation No. 1328

Applicant

(Respondent
    in Appeal)

and

2145401
    Ontario Inc. and Paul Starkman

Respondents

(Appellants)

Benjamin Salsberg, for the appellants

Spencer Toole, for the respondent

Heard and released orally: November 26, 2019

On
    appeal from the judgment of Justice Kimmel of the Superior Court of Justice,
    dated February 20, 2019.

REASONS FOR DECISION

[1]

The facts underlying this appeal may be briefly
    stated. After a complaint about noise emanating from the staircase in the
    appellants condominium unit, the respondent, Metropolitan Toronto Condominium
    Corporation, requested entry into the unit to investigate. The appellant denied
    entry and issued a trespass notice. Consequently, the respondent brought an
    application for an order to enter and inspect the staircase. The application
    was granted. The appellant appeals that decision.

[2]

In their factum, the appellants have raised
    seven grounds of appeal which were not pursued in any meaningful way during
    oral argument. We need not refer to these arguments in any detail. In our view,
    they were all wholly without merit.

[3]

At the hearing, the grounds of appeal were
    narrowed considerably to one principal argument. The appellants submit that
    there was no evidentiary basis to determine whether the condominium board had a
    reasonable basis for carrying out an inspection.

[4]

We do not give effect to that argument. The
    record established that there was a complaint by another owner. The respondent
    has a right and duty under s. 17(3) and 119(3) of the
Condominium Act
,
    1998, S.O. 1998, c. 19 to ensure that the owner and occupier of a unit comply
    with the legislation. This includes that the unit is not being used in a manner
    that will affect the structural integrity of the appurtenant common elements.
    In discharging that duty, the respondent is entitled to inspect the unit to
    gather information about the nature and extent of a suspected problem.

[5]

The appeal is dismissed, with costs to the
    respondent in the amount of $4,045.92.

David Watt J.A.

C.W. Hourigan
    J.A.

G.T. Trotter
    J.A.


